DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XI (shown in Fig. 11) in the reply filed on 08 April 2022 is acknowledged. Applicant has indicated that claims 1-3 and 8-14 read on the elected species. However, claim 14 recites a “dual processing vessel” found only in Species XII (Fig. 12, par. 0077) and is not encompassed by elected Species XI. Claim 14 (in addition to non-elected claims 4-7) are thereby withdrawn from consideration.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1, line 4: “an utilizer” should read “a utilizer”;
Claim 3, line 2: “parts” should read “part”;
Claim 8, line 3: “equalized” should read “equalize”;
Claim 8, line 3: “bag” should read “bags”;
Claim 10, line 2: “close” should read “closed”;
Claim 11, line 1: “the heat” should read “a heat”;
Claim 11, line 3: “thermal fluid” should read “working fluid”;
Claim 12, line 2: “distance” should read “a distance”;
Claim 13, line 4: “an utilizer” should read “a utilizer”; and 
Claim 13, line 7: “produces” should read “produce”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “utilizer” found in claims 1-3 and 8-13 and the “separator” and “encourager” found in claims 1-3 and 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,945,211 A to Rowe (Rowe), or alternatively by US 4,292,808 A to Lohmiller [Lohmiller].
In reference to claim 1, Rowe and Lohmiller each disclose a thermal utilization system, comprising: a working solution ([ammonia]); a working fluid ([water]), the working fluid operable to interact with the working solution; an utilizer (10, Figs. 1 and 2) [22, Fig. 1] coupled to a working solution source [A] and a working fluid source (36; col. 3, lines 33-57) [26b], the utilizer operable to receive the working fluid from the working fluid source and the receive the working solution from the working solution source, the utilizer operable to interact the working fluid and the working solution to generate energy (col. 2, line 47 — col. 3, line 9) [heat is necessarily generated by the mixture of ammonia and water]; a separator (36; col. 3, lines 33- 57) [26], the separator operable to receive a saturated solution formed by interacting the working solution and the working fluid, the separator further operable to separate the working fluid from the saturated solution; an encourager (fuel-burning heater; col. 3, lines 33-57) [28] coupled to the separator, the encourager operable to aid separation in the separator.
Claim(s) 2, 3 and 12 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohmiller.
In reference to claim 2, Lohmiller discloses the system of claim 1, further comprising an evaporator (18), the evaporator operable to receive the working fluid as liquid and vaporize the working fluid to a working fluid vapor.
In reference to claim 3, Lohmiller discloses the system of claim 1, further comprises at least one heat engine (34), the heat engine operable to transfer heat between a heat source (saturated solution) and at least one system part (the heat engine).
In reference to claim 12, Lohmiller discloses the system of claim 1, further comprising at least one fluid transport device (20) to transport the working fluid as vapor for a distance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmiller in view of JP 2013-228120 A to Takenaka et al. (Takenaka). A machine translation was relied upon for the basis of this rejection.
In reference to claim 13, Lohmiller discloses a system substantially similar to what is recited in claim 1 (see rejection above; the same rationale applies), but fails to explicitly disclose that the separator is a vacuum pump. However, Takenaka discloses a similar absorption device that, like Lohmiller, mixes water and ammonia to generate heat and then separates the two components by using a pressure differential. Instead of a standpipe, Takenaka utilizes a vacuum pump (15, Fig. 1) to create the pressure differential in order to separate the ammonia from the water (pars. 0020-0024). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known technique for separation disclosed by Takenaka for the known technique of Lohmiller. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4,009,575 A and US 4,291,232 A each also appear to anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
17 June 2022